Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

This office action is in response to applicant's Arguments/Remarks filed 07/28/2022.  Claims 1 through 18 are pending.   
Response to Arguments

     Response to applicant’s argument with respect to the objected claims 14-15 is moot as the applicant’s amendment to claims overcome the objections, therefore, claim objections with respect to claims 14-15 withdrawn. 
    Applicant’s argument with respect to rejected claims 1-20 under Claim Rejections-35 U.S.C. 103(a) have been fully considered, but they are not persuasive.       Applicant argues (Remarks pages 6-7) that Shenzhen fails to disclose a “mobile phone case, the mobile phone case comprising a first module connector on a first side of the mobile phone case, wherein the first module connector comprises a first plurality of extensions; and a second module connector on a second side of the mobile phone case, wherein the second module connector comprises a second plurality of extensions, wherein the first side and the second side are different”.  
    PNG
    media_image1.png
    892
    638
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    866
    694
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    761
    648
    media_image3.png
    Greyscale
     As viewed above, Shenzhen’s Fig. 1 and 3 mobile phone case is similar to applicant mobile phone case in Fig. 3 and 1, dual-mobile case comprising two mobile cases (10 and 20) that is similar to applicant’s dual-mobile cases (106, 102), each of the mobile case having insides (10, 20) similar to applicant’s mobile cases inside (111 and 112), the connecting module (30) similar to applicant’s connecting module(101) that connects the two mobile cases (20 and 10), similarly applicant’s connecting module (101) that connects the applicant’s two mobile cases (102, 106), the connector module (30) having similar connectors applicant’s connectors to connect the connector module (30) as viewed above in Fig. 1, 3, similar to applicant’s Fig. 3 and 1, further, applicant argues that the connectors of connecting module (30) that connects each mobile phone case is different as claim limitation, Examiner disagrees, the connecting module (30) to mobile phone cases, on each side of elongated mobile cases having receptacle (common terms used in the art are: female, aperture, opening, receptacle, socket, receptacle, slots etc.) and the opposite connector types (common terms used in the art are: male, hooks, extensions, pivot, sockets, plugs, etc.) on elongated side of each mobile cases in order to securely connect the two mobile cases via connecting module (30) that is similar to applicant’s Connecting Module (106) and each of dual mobile cases (102, 106), applicant use the terms “aperture” (123, 124, 124, 125 are connection-side of Connecting Module (101)) for the opening or receptacle part of  connector, and applicant uses the term “extensions” (121, 122, 127, 128 are connection-sided of mobile cases (102, 106)) for the plugging or hooking part of connector (applicant’s spec. paragraph [0025]), these “apertures” and “extensions” are similar to Shenzhen’s  connector holes (receptacles, e.g., 14, 24, and etc. as in Fig. 2, on the side of mobile cases (10, 20)) and pivot (extensions, e.g., 33, 34, etc. are in the side of connecting module (30), as in Fig. 2, page 2 (last paragraph) through first paragraph of page 5 of English translation admitted art).         Therefore, claimed limitations are being anticipated and clearly applicant’s invention taught by  Shenzhen (Further, refer to below action). 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

     Claim 1-18 are rejected under Claim Rejections - 35 U.S.C. § 102(a)(1) as being anticipated by Shenzhen (Shenzhen Ranvoo Tech Co. Ltd, hereinafter, Shenzhen, CN210114135U, its English translation is used for citations that is enclosed in database submitted by applicant).       Regarding independent claim 1, Shenzhen discloses a mobile phone case (e.g., Fig.1-8, Summary of the invention, first paragraph, the two-sided mobile device (case) with connecting device (30)), the mobile phone case comprising a first module connector (e.g., Fig. 1, module connecting 30 (similar to applicant’s Fig. 3, module connecting 101) having connector on both sides for connecting to the first and second sides of mobile case) on a first side of the mobile phone case (e.g., Fig. 1, first side of mobile case 10, similar to applicant’s first side of mobile phone case 113), wherein the first module connector comprises a first plurality of extensions (e.g., applicant calls it “extensions” that are pivot (other terms in the art are: pivot, hooks, male, sockets etc.) 33, 34, etc. are in the side of connecting module (30), as in Fig. 2); and a second module connector on a second side of the mobile phone case (e.g., the other mobile case 20, similar to applicant’s (106 or 102)), wherein the second module connector comprises a second plurality of extensions (e.g., applicant calls it “extensions” that are pivot (other terms in the art are: pivot, hooks, male, sockets etc.) 33, 34, etc. are in the side of connecting module (30), as in Fig. 2), wherein the first side and the second side are different (e.g., as viewed above, Shenzhen’s Fig. 1 and 3 dual-mobile phone case is similar to applicant’s dual-mobile phone case (100) in Fig. 3 and 1, dual-mobile case comprising two mobile cases (10 and 20), each of the mobile cases sides are different that is similar to applicant’s mobile cases (111 and 112) sides are different).      Regarding independent claim 10, Shenzhen discloses a mobile phone case system comprising (e.g., Fig.1-8, Summary of the invention, first paragraph, the two-sided mobile device (case) with connecting device (30)): a first mobile phone case comprising a first module connector (e.g., Fig. 1, module connecting 30 (similar to applicant’s Fig. 3, module connecting 101) having connector on both sides for connecting to the first and second sides of mobile case), wherein the first module connector comprises a first plurality of extensions (e.g., applicant calls it “extensions” that are pivot (other terms in the art are: pivot, hooks, male, sockets etc.) 33, 34, etc. are in the side of connecting module (30), as in Fig. 2); a second mobile phone case comprising a second module connector (e.g., the other mobile case 20, similar to applicant’s (106 or 102)), wherein the second module connector comprises a second plurality of extensions (e.g., applicant calls it “extensions” that are pivot (other terms in the art are: pivot, hooks, male, sockets etc.) 33, 34, etc. are in the side of connecting module (30), as in Fig. 2); and a connecting module, wherein the connecting module comprises a plurality of apertures, the first plurality of extensions of the first module connector and the second plurality of extensions of the second module connector inserted into the plurality of apertures (applicant uses the terms “apertures” and “extensions” that are connector holes (receptacles, e.g., 14, 24, and etc. as in Fig. 2, on the side of mobile cases (10, 20)) and pivot (extensions, e.g., 33, 34, etc. are in the side of connecting module (30), as in Fig. 2, page 2 (last paragraph) through first paragraph of page 5 of English translation admitted art).         Regarding claim 2 Shenzhen teach all the limitations in claim 1 and further, Shenzhen teaches wherein the first module connector is connected with a connecting module, wherein the connecting module comprises a plurality of apertures (e.g., connector holes or receptacles, or apertures, 14, 24, and etc. as in Fig. 2, on the side of mobile cases (10, 20)).     Regarding claims 3 and 11, Shenzhen teach all the limitations in claims 2, 10, and further, Shenzhen teaches wherein the connecting module is a substantially planar singular piece (e.g., Fig. 1-3, connecting module (30)).      Regarding claims 4 and 12, Shenzhen teach all the limitations in claims 1, 10, and further, Shenzhen teaches wherein the first module connector is fastened to the mobile phone case with at least a magnet (e.g., page 5, paragraph 4, page 8, paragraph 2, the button case 37 and the cover plate 38 are not limited to a snap connection, but may also be a magnetic, first fixing member 10 and the second fixing member 20 may be provided with detachable connecting members, such as a magnetic element).     Regarding claims 5, 6, and 7, Shenzhen teach all the limitations in claim 1 and further, Shenzhen teaches wherein the first module connector comprises an extension for connecting with a connecting module, the extension is in a shape of a hook, comprising a holding apparatus for holding a connecting module (e.g., connector pivot, or extensions, 33, 34, etc. are in the side of connecting module (30), as in Fig. 2), and wherein the first module connector connects with a connecting module that pivots along an axis (e.g., as shown in Fig. 1, 3 the connecting module connectors pivot along the axis to close and open).      Regarding claims 8 and 17, 9 and 18, Shenzhen teach all the limitations in claims 1, 10, and further, Shenzhen teaches, wherein the first module connector connects with a connecting module that is a singular molded piece, and wherein the first module connector is a singular molded piece (e.g., Fig. 1-3).      Regarding claims 13 and 14, Shenzhen teach all the limitations in claim 10 and further, Shenzhen teaches, wherein the first mobile phone case comprises a third module connector that comprises a third plurality of extensions, and wherein the first mobile phone case comprises a third module connector located on a side of the first mobile phone case that is different to a side in which the first module connector is located (e.g., Fig. 9-14, third module connectors).      Regarding claims 15 and 16, Shenzhen teach all the limitations in claim 10 and further, Shenzhen teaches, comprising a holding apparatus on the rear of the mobile phone case for holding the connecting module, and wherein the holding apparatus comprises a pocket (e.g., Abstract). 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).      A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaima Q. Aminzay whose telephone number is 571-272-7874.  The examiner can normally be reached on 7:00 AM -4:00 PM.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin (Yuwen) Pan can be reached on 571-272-7855.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHAIMA Q AMINZAY/Primary Examiner, Art Unit 2649                                                                                                                                                                                                        
October 27, 2022